Exhibit 10.2

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, made and entered into this 15TH day of APRIL, 2020, by and
between VERITONE, INC. (collectively, “Borrower”) and Sunwest Bank (“Lender”).

 

W I T N E S S E T H

 

WHEREAS, of even date herewith, Lender and Borrower have entered into that
certain U.S. Small Business Administration (“SBA”) loan wherein the Lender
agreed to provide a loan (the “Loan”) to Borrower for up to FOUR MILLION EIGHT
HUNDRED FORTY-FOUR THOUSAND SIX HUNDRED and 00 /100 DOLLARS ($ 4,844,600.00)
under the Paycheck Protection Program offered by the SBA under the Coronavirus
Aid, Relief, and Economic Security Act (CARES Act), section 7(a)(36) of the
Small Business Act; and

 

WHEREAS, in order to loan funds to Borrower, Lender enters into this Loan
Agreement with Borrower for the purposes herein contained; and

 

NOW, THEREFORE, for and in consideration of the premises, the sum of Ten
($10.00) Dollars and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

AMOUNT AND TERMS OF LOAN

 

1.1

RECITALS. Each of the above recitals are hereby incorporated into and made a
part of this Agreement by this reference.

 

 

1.2

LOAN AND NOTE. The term “Loan” herein shall refer to the indebtedness of
Borrower to Lender evidenced by a Note in the original principal amount of FOUR
MILLION EIGHT HUNDRED FORTY-FOUR  THOUSAND SIX HUNDRED  and  00/100  DOLLARS ($
4,844,600.00) in form satisfactory to Lender (the “Note”).

 

 

1.3

FORGIVENESS. The Note is subject to partial or full forgiveness, the terms of
which are dictated by the SBA, the CARES Act, section 7(a)(36) of the Small
Business Act, all rules and regulations promulgated thereunder including,
without limitation, Interim Final Rule RIN 3245-AH34, subsequent SBA guidance,
and the Code of Federal Regulations (the “Forgiveness”). Borrower acknowledges
that the calculation methodology for the amount of Forgiveness (the “Forgiveness
Amount”) is solely dictated by SBA and federal rules, regulations, and laws, and
is not dictated by the policies, procedures, or guidelines of Lender. Therefore,
Borrower agrees to hold Lender and its respective affiliates, subsidiaries,
directors, officers and employees (“Lender Parties”) harmless against, and
releases Lender Parties from, all losses, claims, and damages which Borrower and
its affiliates, subsidiaries, directors, officers and employees incur arising
out of or relating to the Forgiveness and the calculation of the Forgiveness
Amount.

 




--------------------------------------------------------------------------------

1.4

FORGIVENESS DOCUMENTATION. As a part of the application for the Loan, Borrower
has provided Lender certain documentation verifying the number of full-time
equivalent employees on the Borrower’s payroll as well as the dollar amounts of
payroll costs, covered mortgage interest payments, covered rent payments,
covered utilities for the Loan, and other supporting documentation
(“Documentation”). Any request for Forgiveness must be accompanied with
supporting documentation similar in form and fashion to the Documentation, as
well as any other tax filings, cancelled checks and additional information
Lender or SBA may request.

 

 

 

ARTICLE II CONDITION OF LENDING

 

2.1

CONDITIONS PRECEDENT TO THE LOAN. As a condition precedent to Lender making the
Loan, the Borrower shall deliver to Lender on or before the date of the Loan
closing, the following, in form and substance satisfactory to Lender:

 

 

 

a.

Note; and

 

b.Such other documents as reasonably may be required by the Lender or Lender’s
counsel.

 

The Loan documents as provided above (collectively, the “Loan Documents”), when
prepared, shall set forth the matters contained in the Loan Agreement and
contain such other provisions as are deemed necessary or desirable by Lender.
The form and substance of all such documents must be satisfactory to Lender
prior to disbursement by Lender of any of the proceeds of the Loan.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

The Borrower represents and warrants to, and agrees with the Lender as follows:

 

 

3.1

POWER AND AUTHORIZATION.

 

a.The Borrower has authorized the execution and delivery of the Note and all
other documents contemplated by this Loan Agreement, and such execution and
delivery will not violate any law, or any other agreement to which Borrower is a
party.

 

b.This Loan Agreement constitutes, and upon execution and delivery thereof, the
Note, and the Loan Documents will constitute, legal, valid and binding
obligations of the Borrower enforceable against the Borrower.

 

3.2

BORROWER AND OPERATING COMPANY CERTIFICATIONS. The Borrower, for itself and its
operating company, affirm that the SBA representations and certifications stated
in Exhibit A are true and correct and are incorporated by reference.

 




--------------------------------------------------------------------------------

3.3

FINANCIAL CONDITION. The reports and financial statements of Borrower submitted
to Lender in connection with the Loan have been prepared from Borrower’s records
in accordance with generally accepted accounting principles and practices,
consistently applies, fairly reflect the financial condition of Borrower for the
periods therein defined. No material adverse changes have since occurred.

 

 

ARTICLE IV COVENANTS BY BORROWER

 

Until all the obligations of Borrower under this Agreement have been performed
and paid in full, Borrower covenants and agrees as follows:

 

4.1

MAINTENANCE OF BUSINESS AND CORPORATE EXISTENCE. Borrower shall comply with all
valid and applicable statutes, ordinances, rules and regulations and shall keep
in force and effect all licenses, permits, bonds and franchises necessary for
the proper conduct of its business.

 

 

4.2

MANAGEMENT AND OWNERSHIP. No material change shall be made without the prior
written consent of Lender in the management or ownership of Borrower, or in the
manner in which its business is conducted. Said consent shall not be
unreasonably withheld by Lender.

 

 

4.3

TAXES. Borrower shall pay promptly, when due, all taxes, assessments and
governmental charges or levies imposed upon the Borrower or upon the income or
any property of the Borrower.

 

 

4.4

EXAMINATION OF RECORDS. Borrower shall permit any representative of Lender to
examine and to audit any or all of Borrower’s books and records and to copy
portions thereof upon receipt of reasonable notification and request.

 

 

4.5

USA PATRIOT ACT VERIFICATION INFORMATION. Borrower shall provide evidence of its
legal name, tax identification number, and street address, and a driver’s
license and date of birth (if the Borrower is an individual), satisfactory to
and sufficient for the Bank to verify the identity of the Borrower, as required
under the USA Patriot Act. Borrower shall notify Bank promptly of any change in
such information.

 

 

ARTICLE V EVENTS OF DEFAULT

 

5.1

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

 




--------------------------------------------------------------------------------

a.Nonpayment, when due, of any principal, accrued interest, premium, fee or
other charge due under the Note.

 

b.Default by Borrower in the due observance or performance of any term,
covenant, condition or agreement on its part to be performed under this Loan
Agreement, the Note, or under any other document contemplated by this Loan
Agreement.

 

 

c.

If Borrower shall:

 

 

1)

Make a general assignment for the benefit of its creditors;

 

2)

File a voluntary petition in bankruptcy;

 

3)

Be adjudicated as bankrupt or insolvent;

 

4)

File any petition or answer seeking, consenting to, or acquiescing in,
reorganization, arrangement, composition, liquidation, dissolution or similar
relief, under any present or future statute, law or regulation;

 

 

5)

File an answer admitting or failing to deny the material allegations of the
petition against it for any such relief;

 

 

6)

Admit in writing its inability to pay its debts as they mature;

 

7)

Discontinue business; or

 

8)

Be unable to pay debts as they become due.

 

d.Borrower fails to have vacated or set aside within thirty (30) days of its
entry any court order appointing a receiver or trustee for all or a substantial
portion of the Borrower’s property.

 

e.Any warranty, representation or statements made or furnished to Lender by
Borrower in connection with the Loan or in connection with this Agreement
(including any warranty, representation or statement in the application of
Borrower for the Loan or in any accompanying financial statements) or to induce
Lender to make the Loan, proves to be untrue, misleading or false in any
material respect.

 

f.Borrower defaults in the payment of any principal or interest on any
obligation to Lender or to any other creditor.

 

ARTICLE VI

REMEDIES ON EVENT OF DEFAULT

 

6.1

DECLARE NOTE DUE. Upon the occurrence of any Event of Default as defined in this
Agreement, the Note, or any other document contemplated by this Agreement, then
in any such event, Lender at its option, may declare the entire unpaid balance
of the Note to be forthwith due and payable, and thereupon such balance shall
become so due and payable without presentment, protest or further demand or
notice of any kind, all of which are hereby expressly waived, and Borrower will
forthwith pay to Lender the entire principal of and interest accrued on the
Note.

 




--------------------------------------------------------------------------------

6.2

OTHER REMEDIES. Upon the occurrence or discovery of an Event of Default the
Lender shall, in addition to its option to declare the entire unpaid amount of
the Note due and payable, at its option exercise any and all rights of setoff
which Lender may have against any account, fund or property of any kind,
tangible or intangible, belonging to Borrower and which shall be in Lender’s
possession or under Lender’s control.

 

 

 

ARTICLE VII MISCELLANEOUS

 

7.1

CLOSING. The Lender shall not be obligated to make the Loan or advance any funds
until Borrower has fully met all requirements herein set forth to be met by
Borrower, and until Borrower has paid to Lender and any other parties entitled
thereto, all fees and other charges due in connection with the Loan.

 

 

7.2

AMENDMENTS. No amendment of any provisions of this Loan Agreement, nor consent
to any departure of Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by Lender and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

 

7.3

NOTICES. All notices and other communications provided for hereunder shall be in
writing and mailed or telegraphed or delivered. If to Borrower, the address
noted in the Note. If to Lender, 2050 Main Street, Suite 300, Irvine, CA 92614,
Attn: PPP Processing.

 

 

7.4

GOVERNING LAW AND PARTIES BOUND. This Agreement and the Note shall be governed
by and construed in accordance with the laws of the State of California and
shall be binding upon and shall inure to the benefit of the parties hereto,
their successors and assigns.

 

 

7.5

ATTORNEY’S FEES AND EXPENSES. If Lender shall incur any cost or expense,
including, without limitation, reasonable attorney’s fees, in connection with
enforcing this Agreement, the Note or the Loan, in any manner whatsoever, direct
or indirect, whether with regard to the collection of amounts due, defense of
Lender or otherwise, upon demand by Lender, Borrower shall pay the same or shall
reimburse Lender therefor in full.

 

 

7.6

ASSIGNMENT BY BORROWER. No commitment issued by Lender to Borrower for the Loan
nor any of Borrower’s rights hereunder shall be assignable by Borrower without
the prior written consent of Lender.

 

 

7.7

NO WAIVER: REMEDIES. No failure on the part of the Lender, and no delay in
exercising any right under this Loan Agreement, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under this Loan
Agreement preclude any other or further exercise thereof or the exercise of any
other right.

 




--------------------------------------------------------------------------------

7.8

SEVERABILITY. In the event that any clause or provisions of this Loan Agreement
or any document instrument contemplated by this Agreement shall be held to be
invalid by any court of competent jurisdiction, the invalidity of such clause or
provision shall not affect any of the remaining portions or provisions of this
Loan Agreement.

 

 

 

7.9

TIME. Time is the essence of this Agreement.

 

7.10

CONSENT TO SHARE INFORMATION. Borrower understands and acknowledges that Lender
the other “Receiving Parties,” as hereafter defined, are authorized to obtain,
use and share the undersigned’s tax information, financial information, and Loan
information for purposes of (i) originating, maintaining, managing, monitoring,
servicing, selling, insuring, participating, or securitizing the Loan; (ii)
marketing purposes, or (iii) as otherwise permitted by applicable laws,
including state and federal privacy and data security laws. This includes
Lender’s affiliates, agents, and any aforementioned parties’ respective
successors and assigns. The term “Receiving Parties,” as used above, includes
(i) any actual owners of the Loan,

 

(ii)any potential purchasers of the Loan, or (iii) any acquirers of any
beneficial or other interest in the Loan (including, but not limited to, the
United States Small Business Administration, any investor or participant to whom
the Bank may sell or participate all or any portion of the loan, any
mortgage/title insurer, guarantor, any servicers or service providers for the
forgoing parties and any of aforementioned parties’ respective successors and
assigns).

 

 

 

[SEPARATE SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first above written.

 

BORROWER: VERITONE, INC.

 

By: /s/ Chad Steelberg

Name: CHAD STEELBERG

Title: CEO

 

By: /s/ Jeffrey Coyne

Name: JEFFREY COYNE

Title: SECRETARY

 

 

LENDER: SUNWEST BANK

 

By: /s/ Thomas J. Chavez

AUTHORIZED SIGNER

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

Borrower and Operating Company Certifications

 

In order to induce Lender to make an SBA guaranteed Loan to Borrower:

 

 

A.

Borrower certifies that it is eligible to receive a loan under the rules in
effect at the time the loan is made that have been issued by the Small Business
Administration (SBA) implementing the Paycheck Protection Program under Division
A, Title I of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act)
(the Paycheck Protection Program Rule).

 

 

 

B.

Borrower (1) is an independent contractor, eligible self-employed individual, or
sole proprietor or (2) employs no more than the greater of 500 employees or, if
applicable, the size standard established by the SBA in 13 C.F.R. 121.201 for
the Applicant’s industry.

 

 

 

C.

Borrower affirms the representations in the SBA Form 2483 application and states
that:

 

It was in operation on February 15, 2020 and had employees for whom it paid
salaries and payroll taxes or paid independent contractors, as reported on
Form(s) 1099-MISC.

 

Current economic uncertainty makes this loan request necessary to support the
ongoing operations of the Borrower. The funds will be used to retain workers and
maintain payroll or make mortgage interest payments, lease payments, and utility
payments, as specified under the Paycheck Protection Program Rule. If the funds
are knowingly used for unauthorized purposes, the federal government may hold
Borrower and Loan applicant legally liable, such as for charges of fraud.

 

The Borrower will provide to the Lender documentation verifying the number of
full-time equivalent employees on the Borrower’s payroll as well as the dollar
amounts of payroll costs, covered mortgage interest payments, covered rent
payments, and covered utilities for the eight- week period following the Loan.

 

That Loan forgiveness will be provided for the sum of documented payroll costs,
covered mortgage interest payments, covered rent payments, and covered
utilities, and not more than 25% of the forgiven amount may be for non-payroll
costs.

 

During the period beginning on February 15, 2020 and ending on December 31,
2020, the Borrower has not and will not receive another loan under the Paycheck
Protection Program.

 

 

D.

All SBA loan proceeds will be used only for business-related purposes as
specified in the loan application and consistent with the Paycheck Protection
Program Rule.

 

 

 

E.

Borrower acknowledges that the Lender will confirm the eligible loan amount
using required documents submitted. Borrower understands, acknowledges and
agrees that the Lender can share any tax information that it has provided with
SBA’s authorized

 

--------------------------------------------------------------------------------

 

representatives, including authorized representatives of the SBA Office of
Inspector General, for the purpose of compliance with SBA Loan Program
Requirements and all SBA reviews

 

 

 

F.

Any loan received by the Borrower under Section 7(b)(2) of the Small Business
Act between January 31, 2020 and April 3, 2020 was for a purpose other than
paying payroll costs and other allowable uses loans under the Paycheck
Protection Program Rule.

 

 

 

G.

Borrower and its operating company (“Operating Company”) certify that:

Adverse Change - That there has been no adverse change in Borrower’s (and
Operating Company’s) financial condition, organization, operations or fixed
assets since the date the Loan application was signed.

Child Support - No principal who owns at least 50% of the ownership or voting
interest of the company is delinquent more than 60 days under the terms of any
(1) administrative order, (2) court order, or (3) repayment agreement requiring
payment of child support.

Current Taxes - Borrower and Operating Company are current (or will be current
with any loan proceeds specified for eligible tax payments) on all federal,
state, and local taxes, including but not limited to income taxes, payroll
taxes, real estate taxes, and sales taxes.

 

H.

Borrower and Operating Company certify that they will:

Books, Records, and Reports - Keep proper books of account in a manner
satisfactory to Lender; furnish financial statements or reports whenever Lender
requests them; allow Lender or SBA, at Borrower’s or Operating Company’s
expense, to: (1) inspect and audit books, records and papers relating to
Borrower’s and Operating Company’s financial or business condition; and (2)
inspect and appraise any of Borrower’s and Operating Company’s assets; and (3)
allow all government authorities to furnish reports of examinations, or any
records pertaining to Borrower and Operating Company, upon request by Lender or
SBA.

Equal Opportunity - Post SBA Form 722, Equal Opportunity Poster, where it is
clearly visible to employees, applicants for employment and the general public.

American-made Products - To the extent practicable, purchase only American-made
equipment and products with the proceeds of the Loan.

Taxes - Pay all federal, state, and local taxes, including income, payroll, real
estate and sales taxes of the business when they come due.

 

 

I.

Borrower and Operating Company certify that they will not, without Lender’s
prior written consent:

 

Distributions - Make any distribution of company assets that will adversely
affect the financial condition of Borrower and/or Operating Company.

Ownership Changes - Change the ownership structure or interests in the business
during the term of the Loan.

--------------------------------------------------------------------------------

 

J.

Borrower is not engaged in any activity that is illegal under federal, state or
local law.

 

 

K.

Borrower and Operating Company, if any, warrants and represents that all
information provided to Lender, including without limitation, all information
regarding the Borrower’s and Operating Company’s, if any, financial condition,
is accurate to the best of its knowledge and that Borrower and Operating
Company, if any, has not withheld any material information. Borrower and
Operating Company, if any, acknowledges that for the purpose of this
transaction, Lender is acting on behalf of SBA, an agency of the United States
Government, except that SBA accepts no liability or responsibility for any
wrongful act or omission by Lender. Borrower and Operating Company, if any,
further acknowledges that any false statements to Lender can be considered a
false statement to the federal government under 18 U.S.C. §§ 1001 and 3571 by
imprisonment of not more than five years and/or a fine of up to $250,000; under
15 U.S.C. § 645 by imprisonment of not more than two years and/or a fine of not
more than $5,000; and, if submitted to a federally insured institution, under 18
U.S.C. § 1014 by imprisonment of not more than thirty years and/or a fine of not
more than $1,000,000. Borrower and Operating Company, if any, further
acknowledges that Lender and SBA are relying upon the information submitted by
the Borrower and Operating Company, if any.

 

 

IN WITNESS WHEREOF, the Borrower, on behalf of itself and the Operating Company,
acknowledges having read this exhibit and certifies as to the above statements.

 

 

BORROWER: VERITONE, INC.

 

By: /s/ Chad Steelberg

Name: CHAD STEELBERG

Title: CEO

 

By: /s/ Jeffrey Coyne

Name: JEFFREY COYNE

Title: SECRETARY